Per Curiam.
Upon a full and careful examination of the statutes to which our attention is called, touching the duties and office of the Board of Capitol Commissioners, we are clearly of the opinion that the term of office of the present board, as fixed and limited by sec. 1, Session Laws of 1889, page 360, continues not only until the entire completion and furnishing of the capítol building, but until the full acceptance of the same by the state. That the language of sec. 9 of the same act, specifying the time for the completion and furnishing of said building, was not intended by the legislature to limit such tenure ; said act, in so far as it relates to the time of completion, being directory merely.
A reference to pass legislation in relation to the same subject shows, by the language used in sec. 1 aforesaid, the manifest intent of the legislature to continue the board in office until the structure is actually completed and accepted. Such construction is consistent with the purpose for which the board was established and the duties it is to perform. Therefore, the term of the present board did not terminate on the first day of January, 1893, but will continue until the happening of the event contemplated, to wit: “ The full acceptance of the building by the state; ” unless the legislature shall otherwise provide.